Name: Commission Implementing Regulation (EU) NoÃ 1335/2013 of 13Ã December 2013 amending Implementing Regulation (EU) NoÃ 29/2012 on marketing standards for olive oil
 Type: Implementing Regulation
 Subject Matter: consumption;  processed agricultural produce;  marketing
 Date Published: nan

 14.12.2013 EN Official Journal of the European Union L 335/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1335/2013 of 13 December 2013 amending Implementing Regulation (EU) No 29/2012 on marketing standards for olive oil THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 113(1)(a) and point (a) of the first paragraph of Article 121 in conjunction with Article 4 thereof, Whereas: (1) Commission Implementing Regulation (EU) No 29/2012 (2) lays down specific standards for retail-stage marketing of olive oils and olive-residue oils. (2) Producers, traders and consumers should be provided with marketing standards for olive oils which guarantee product quality and combat fraud effectively. To that end, specific provisions should be laid down to supplement Regulation (EU) No 1169/2011 of the European Parliament and of the Council (3) and to improve the effective monitoring of marketing standards. (3) Numerous scientific studies have demonstrated that light and heat adversely affect the quality of olive oils. Specific storage conditions should therefore be clearly indicated on the label to ensure that the consumer is well-informed about the best conditions for preservation. (4) In order to help the consumer to select products, it is crucial that the mandatory particulars indicated on the label are easily readable. Rules should therefore be laid down on readability and the concentration of mandatory information within the main field of vision. (5) In order to enable the consumer to be sure that the product is fresh, the optional marking of the harvest year should only appear on the label when 100 % of the packaging contents come from that harvest. (6) In the interests of simplification, it should be laid down that the labelling of food products preserved exclusively in olive oil is no longer required to state the percentage of oil added in relation to the total net weight of the foodstuff. (7) In order to ensure consistency between Commission Regulation (EEC) No 2568/91 (4) and Implementing Regulation (EU) No 29/2012, particularly as regards the tolerance for the result of checks, the relevant provision of that Implementing Regulation should be amended accordingly. (8) Member States must carry out checks to ensure that the markings on the labels are correct and to ensure compliance with this Regulation. To that end, checks on the conformity of the products sale name with the contents of the container should be reinforced and further harmonised on the basis of risk analysis, as should corresponding penalties. This approach should also help to combat fraud by introducing minimum control requirements for all Member States and by standardising the reports to be sent to the Commission. (9) Member States should lay down penalties at national level. Those penalties should be effective, proportionate and dissuasive. (10) Products manufactured and labelled in the Union or imported into the Union before the application of this Regulation but in accordance with Implementing Regulation (EU) No 29/2012 should be covered by a transitional period so that operators can use up their existing stock of containers and sell products which are already packaged. (11) The Commission has developed an information system which makes it possible to manage documents and procedures electronically within the framework of its internal operation and in its relations with the authorities involved in the common agricultural policy. That system is regarded as fulfilling the communication requirements of Implementing Regulation (EU) No 29/2012 in accordance with Commission Regulation (EC) No 792/2009 (5). (12) Implementing Regulation (EU) No 29/2012 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 29/2012 is amended as follows: (1) the following Articles 4a and 4b shall be inserted: Article 4a Information on the special preservation conditions for oils subject to Article 1(1), namely that they must be stored away from light and heat, shall appear on their containers or on labels attached to them. Article 4b The mandatory particulars described in the first paragraph of Article 3 and, where applicable, those described in the first subparagraph of Article 4(1), shall be grouped together within the principal field of vision, as defined by Article 2(2)(l) of Regulation (EU) No 1169/2011 of the European Parliament and of the Council (6), either on the same label or on several labels attached to the same container, or directly on the same container. Those mandatory particulars must each be shown in full and in a homogeneous body of text. (2) the following point (e) shall be added to the first paragraph of Article 5: (e) Regarding oils subject to point 1(a) and (b) of Annex XVI to Regulation (EC) No 1234/2007, the harvesting year may be shown only if 100 % of the contents of the container come from that harvest.; (3) the first subparagraph of Article 6(2) shall be replaced by the following: 2. With the exception of solid foodstuffs preserved exclusively in olive oil, in particular the products referred to in Council Regulations (EEC) No 1536/92 (7) and (EEC) No 2136/89 (8), where the presence of oils as referred to in Article 1(1) of this Regulation in a foodstuff, other than those referred to in paragraph 1 of this Article, is stated on the labelling elsewhere than in the list of ingredients, using words, images or graphics, the trade description of the foodstuff shall be directly followed by the percentage of olive oil as referred to in Article 1(1) of this Regulation relative to the total net weight of the foodstuff. (4) in Article 7, the second paragraph shall be deleted; (5) the following Article 8a shall be inserted: Article 8a Each Member State shall verify the accuracy of the labelling, in particular the conformity of the trade name of the product with the contents of the container, on the basis of risk analysis as referred to in Article 2a of Regulation (EEC) No 2568/91. If any irregularity is detected and the manufacturer, packager or seller shown on the label is located in another Member State, the control body of the Member State concerned shall ask for a verification pursuant to Article 8(2).; (6) the first subparagraph of Article 9(1) shall be replaced by the following: 1. Without prejudice to the penalties laid down in Regulation (EC) No 1234/2007 and in Article 3 of Regulation (EEC) No 2568/91, Member States shall implement effective, proportionate and dissuasive penalties at national level if this Regulation is breached.; (7) Article 10 shall be replaced by the following: Article 10 The Member States concerned shall forward to the Commission, no later than 31 May each year, a report containing the following information for the previous year: (a) requests for verifications received in accordance with Article 8(2); (b) verifications started and those started in previous marketing years and still ongoing; (c) verifications started in accordance with Article 8a using the model set out in Annex XXI to Regulation (EEC) No 2568/91; (d) the follow-up to the verifications carried out and the penalties applied. The report shall present this information according to the calendar year in which the verifications were started and by category of infringement. Where applicable, it shall point out any specific difficulties encountered and propose improvements to controls.; (8) the following Article 10a shall be inserted: Article 10a The notifications referred to in this Regulation shall be made in accordance with Commission Regulation (EC) No 792/2009 (9). Article 2 Products which comply with Implementing Regulation (EU) No 29/2012 and which have been manufactured and labelled in the Union or imported into the Union and put into free circulation before 13 December 2014 may be marketed until all stocks are used up. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 13 December 2014. However, as regards Article 10 point (c) of Implementing Regulation (EU) No 29/2012, Article 1(7) of this Regulation shall apply from 1 January 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) Commission Implementing Regulation (EU) No 29/2012 of 13 January 2012 on marketing standards for olive oil (OJ L 12, 14.1.2012, p. 14). (3) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18). (4) Commission Regulation (EEC) No 2568/91 of 11 July 1991 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysis (OJ L 248, 5.9.1991, p. 1). (5) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (6) Regulation (EU) No 1169/2011 of the European Parliament and of the Council of 25 October 2011 on the provision of food information to consumers, amending Regulations (EC) No 1924/2006 and (EC) No 1925/2006 of the European Parliament and of the Council, and repealing Commission Directive 87/250/EEC, Council Directive 90/496/EEC, Commission Directive 1999/10/EC, Directive 2000/13/EC of the European Parliament and of the Council, Commission Directives 2002/67/EC and 2008/5/EC and Commission Regulation (EC) No 608/2004 (OJ L 304, 22.11.2011, p. 18).; (7) Council Regulation (EEC) No 1536/92 of 9 June 1992 laying down common marketing standards for preserved tuna and bonito (OJ L 163, 17.6.1992, p. 1). (8) Council Regulation (EEC) No 2136/89 of 21 June 1989 laying down common marketing standards for preserved sardines and trade descriptions for preserved sardines and sardine-type products (OJ L 212, 22.7.1989, p. 79).; (9) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3)..